Citation Nr: 1544934	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  97-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Nancy L. Foti and Daniel G. Krasnegor of Goodman, Allen & Filetti, Attorneys


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.

This matter was last before the Board of Veterans' Appeals (Board) in October 2011 on appeal from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In June 2009, the Board denied service connection for PTSD.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  By a November 2010 memorandum decision, the Court affirmed the Board's June 2009 denial of the specific claim of service connection for PTSD.  The Court affirmed the denial of service connection for PTSD, but found that the Board failed to address a claim of service connection for an acquired psychiatric disorder other than PTSD.

It was noted that the Veteran had been treated for since 1998, and that service treatment records reflected behavioral problems including an in-service medical report noting that the Veteran was in a "paranoid state."  Therefore, the claim has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a disability claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board remanded the claim for service connection for a mental disability other than PTSD additional development.  The case has been returned to the Board for further appellate review.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS),

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran underwent a VA examination in October 2012, the examination report suggests that THE EXAMINER WAS NOT AWARE OF THE FACTS PRESENTED BY RECORD. 

Remand is required to obtain a VA medical examination and opinion because the October 2012 VA medical opinion is inadequate, as the VA examiner failed to comply with the October 2011 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA outpatient treatment records dated since June 2012 from the VA Maryland Health Care System in Baltimore, Maryland.  If any identified records are not obtainable (or none exist), the Veteran and his attorney must be notified and the record clearly documented. 

2.  RETURN THE FILE AND PROVIDE ELECTRONIC FILE ACCESS TO THE OCTOBER 2012 VA EXAMINER. IF THAT EXAMINER IS NOT AVAILABLE, schedule the Veteran for a VA psychiatric examination to be conducted by a qualified examiner.  

ADVISE THE EXAMINER OF THE FOLLOWING:

In October 2011, the Board directed that the Veteran be scheduled for a VA psychiatric examination to determine whether the Veteran has any current acquired psychiatric disorder, other than PTSD, that had its onset during or is otherwise attributable to his active military service.  In rendering the opinion, the examiner was requested to conduct psychological testing with a view toward determining whether the Veteran meets the criteria for a diagnosis of an acquired psychiatric disorder.  

The examiner was also directed to accept as fact that:

a. The Veteran was not sexually or personally assaulted during active military service; 

b. The Veteran did not recover dead bodies in the Chesapeake Bay while serving in the Coast Guard; 

c. The Veteran did not serve in the Republic of Vietnam or engage in combat with the enemy during active military service."  See the October 2011 Board remand.  

In October 2012, the Veteran underwent a VA examination.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS).  

The examiner opined that the Veteran's depression is at least as likely as not related to his military service.  IN PART, THE EXAMINER REPORTED THAT THE ETIOLOGY OF THE DISORDER WAS based upon multiple sources, to include being diagnosed with human immunodeficiency virus (HIV), other chronic medical problems and "post-traumatic mood and anxiety responses to reported stressors in the service."  

THE EXAMINER'S OBSERVATION AS TO "REPORTED STRESSORS IN THE SERVICE" APPEARS TO BE FACTUALLY INACCURATE. It is unclear as to whether she relied on the stressors the Board found were not credible, as there is no indication that the Veteran reported any other stressors at the examination.  

Because the opinion appears to be based on an inaccurate factual premise, a new VA examination and medical opinion is required.  

The examiner MUST review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* The Veteran served on active duty from June 1965 to May 1967.  Service personnel records reveal that the Veteran DID NOT SERVE IN VIETNAM OR ENGAGE IN COMBAT WITH THE ENEMY. The Veteran served in the United States Coast Guard during the Vietnam Era.  Although the Coast Guard had some involvement in the area of Vietnam, the Veteran's service records reflect stateside service, as he was primarily stationed in Baltimore, Maryland.  

* The Veteran's military occupational specialty (MOS) was a fireman apprentice.  HIS RECORDS DO NOT SHOW THAT HE WAS AWARDED A MEDAL OR OTHER DECORATION INDICATIVE OF COMBAT PARTICIPATION. The Veteran has not identified any evidence corroborating his statements that he actually served in Vietnam or participated in combat.  

	* Service personnel records also show:

In October 1966, the Veteran failed to leave a phone number where he could be contacted and was an hour and a half late departing for boarding duties.  He also took a government vehicle off base without permission and was stopped by the Maryland State Police doing 85 miles per hour (mph) in a 69 mph zone.  He was sentenced to 20 days of correctional custody and given credit for time of restriction.  

In December 1966, the Veteran committed an assault upon a fellow soldier by striking at him with a dangerous weapon likely to produce grievous bodily harm.  

In February 1967, he was found guilty of assault, confined to hard labor for three months, and reduced to the grade of an E-1.  

In May 1967, the Veteran was discharged from the military.  He was issued a general discharge, under honorable conditions, by reason of unsuitability.  

* Service treatment records reflect no complaints, treatment, or diagnosis of an acquired psychiatric disorder.  Upon entry into service, psychiatric testing was normal.  See the June 1965 report of medical examination.  He denied having nervous trouble of any sort and depression or excessive worry on his June 1965 report of medical history.  

* In October 1966, the Veteran returned to sick call for a psychiatric evaluation.  The psychiatrist indicated that the Veteran had some undesirable characteristic traits, but he was not mentally disturbed so that a medical diagnosis could be provided.  

* In December 1966, the Veteran returned to sick call and was admitted for treatment of low back pain as a result of lifting weights.  He was diagnosed with mild low back pain and possible malingering.  A neuropsychiatrist evaluated the Veteran during the hospitalization.  The Veteran reported that he was filled with hate and believed that he had been unfairly treated by his command.  The neuropsychiatrist stated that the Veteran's low back pain was psychophysiological and that he was not sure that he could call the Veteran's paranoid state a psychosis.  I

* In January 1967, the psychiatrist determined that while the Veteran had some traits of a personality disorder, he did not show significant psychopathology to warrant a psychiatric diagnosis or disease.  

* In May 1967 upon discharge from service, psychiatric testing was normal (see May 1967 report of medical examination).  

* In June 1990, the Veteran underwent a private psychological evaluation.  He was diagnosed with rule out anxiety and depression, along with mild mental retardation with memory deficits.  

* In December 1997, the Veteran visited his local VA outpatient treatment facility for a psychological evaluation.  On self-reporting measures, the staff psychologist noted that the Veteran met the criteria for moderate depression and moderate anxiety.  However, neither of the self-reported results was confirmed by the structured clinic interview.  On the structured interview, he was noted as having met the criteria for polysubstance dependence.  

* In January 1998, the Veteran was afforded a VA examination for his claimed PTSD.  The Veteran reported that his PTSD is caused by seeing deteriorated bodies during his military service.  After review of the claims file and mental status testing, the VA examiner concluded that the Veteran failed to meet the criteria for a diagnosis of PTSD.  He was diagnosed with HIV, a history of substance abuse, and a personality disorder NOS.  

* In August 1998, a VA psychiatrist submitted a statement indicating that he has been the Veteran's treating psychiatrist since February 1998, for symptoms of anxiety and depression stemming from an incident during his military service.  The psychiatrist referenced the Veteran's subjective report of the incident involving the Veteran seeing the deteriorated bodies during his military service.  The psychiatrist provided diagnoses of PTSD; a depressive disorder NOS, secondary to PTSD; and a history of alcohol abuse.  He specifically attributed the Veteran's PTSD to the in-service incident mentioned above.  The VA psychiatrist reiterated the same contentions in follow-up letters dated August 1999, October 1999, December 1999, May 2000, and June 2001.  

* In November 1999, the Veteran returned to his local VA outpatient facility for follow-up for major depressive disorder with symptoms of PTSD.  He continued to receive follow-up treatment and prescribed medication for depression from July 2000 to February 2004.  

* Records from the Social Security Administration (SSA) reflect mental retardation beginning in December 1988.  At a June 1990 evaluation, he was diagnosed with rule out anxiety, rule out depression, and mild mental retardation with memory deficits.  

* In January 2006, the Veteran was afforded a VA examination for his claimed PTSD.  In contrast to the Veteran's previous statements, the Veteran told the examiner that his in-service stressor consisted of a sexual assault in 1966 by three other servicemen.  The Veteran stated that he reported the incident to his command, but nothing was done because of alleged racial prejudices.  He stated that he was hospitalized for ten days after the incident for psychiatric treatment.  The VA examiner noted the previous reported stressor of recovery dead bodies in the file, but when the Veteran was approached with the subject, he denied it.  After mental status testing, the examiner diagnosed the Veteran with PTSD, major depression linked to PTSD, and current physical difficulties.  

* In a June 2009 decision, the Board noted the Veteran's two claimed in-service stressors of record.  First, while performing his duties in the Coast Guard, he found a deteriorated body floating in the Chesapeake Bay in 1966.  The Veteran reported that the body was the remains of a drowned victim.  He later stated that there were several dead bodies that were recovered.  He asserted that this traumatic experience had an effect on his life and he maintained that he developed PTSD as a result of the incident.  Second, he was sexually assault in 1966 by three other servicemen.  The Board concluded that the information and evidence of record does not support the Veteran's claimed in-service stressors.  Specifically, it was determined that the Veteran was not sexually or personally assaulted during active military service, that he did not recover dead bodies in the Chesapeake Bay while serving in the Coast Guard, and that he did not serve in the Republic of Vietnam or engage in combat with the enemy during active military service.  See the June 2009 Board decision.  

* The Veteran underwent a VA examination for his depression in March 2010.  After review of the medical evidence and mental status testing, the examiner diagnosed the Veteran with recurrent major depression without psychosis and PTSD.  The examiner concluded that the Veteran's allegations of manifesting major depression linked to the service are more likely than not.  The examiner linked the Veteran's depression to his history of an alleged assault while on active duty.  

3. The examiner must provide a diagnosis for each acquired psychiatric disability found.  In regard to each identified disorder, the examiner must provide an opinion as to (1) whether such disorder clearly and unmistakably existed prior to the Veteran's period of military service, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service.  

By "clearly and unmistakably" is meant that which is "undebatable."

If the examiner concludes that any acquired psychiatric disorder was aggravated during service, he or she should opine as to whether the increase was the result of the natural progression of the condition.  

If the examiner concludes that the Veteran has an acquired psychiatric disorder which did not clearly and unmistakably exist prior to military service, he or she must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  The examiner must also comment on whether the Veteran's acquired psychiatric disorder is attributable to his nonservice-connected disabilities.  
All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  The AOJ (RO) must ensure that the examiner was aware of and considered the facts as presented by the record. If any other development is required, please ensure that the development is accomplished.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




